DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          JONATHAN PEDEN,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D19-2770

                          [January 14, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Jeffrey J. Colbath, Judge; L.T. Case No. 50-2015-CF-
010613-AXXX-MB.

   Carey Haughwout, Public Defender, and David John McPherrin,
Assistant Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Marc B. Hernandez,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and CONNER, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.